Citation Nr: 0030476	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right wrist 
disability.

Entitlement to service connection for bilateral knee 
disability.

(The issue of whether the veteran's income has been properly 
calculated for pension purposes is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which determined that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for low back disability, right wrist 
disability and bilateral knee disability.


REMAND

Initially, the Board notes that in the September 1997 rating 
decision appealed by the veteran, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for low back disability and 
bilateral knee disability.  Although the record reflects that 
the veteran's claims for service connection for low back 
disability and right upper extremity disability were denied 
in a Board decision of September 1986, no denial of service 
connection for knee disability occurred prior to the 
September 1997 rating decision.  Therefore, the RO must 
address the veteran's claim for service connection for 
bilateral knee disability on a de novo basis before the Board 
decides this claim.

The Board also notes that after the case was forwarded to the 
Board, the veteran submitted additional evidence, including 
VA outpatient records, in support of his appeal.  He has not 
waived his right to have this evidence initially considered 
by the RO.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing law is 
applicable to the veteran's claim for service connection for 
bilateral knee disability  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should comply with the 
notice and duty to assist provisions 
of the Veterans Claims Assistance of 
Act of 2000 and then adjudicate the 
veteran's claim for service 
connection for bilateral knee 
disability on a de novo basis.  

2.  The RO should readjudicate the 
issues of whether new and material 
evidence has been submitted to 
reopen the veteran's claims for 
service connection for low back and 
right wrist disabilities based on 
the evidence received since the RO's 
most recent decision on each issue. 

3.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, a supplemental 
statement of the case should be 
issued and the veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


